Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1986
                       Lower Tribunal No. 19-15372
                          ________________


                            J.D., the Father,
                                  Appellant,

                                     vs.

           Department of Children and Families, et al.,
                                 Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Denise
Martinez-Scanziani, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.

      Karla Perkins, for appellee Department of Children & Families; Sara
Elizabeth Goldfarb, Statewide Director of Appeals, and Laura J. Lee,
Assistant Director of Appeals (Tallahassee), for appellee Guardian ad Litem.


Before EMAS, HENDON and LOBREE, JJ.

     PER CURIAM.
      J.D., the father, appeals a final judgment terminating his parental rights

to his child, H.D.    We affirm because the record contains substantial,

competent evidence that the Department of Children and Families

established by clear and convincing evidence that statutory grounds for

termination exist, specifically section 39.806(1)(e)(1), Florida Statutes

(2021), failure to substantially comply with the case plan. See N.B. v. Fla.

Dep’t of Child. & Fams., 183 So. 3d 1186, 1187 (Fla. 3d DCA 2016) (“The

standard of review for challenges to the sufficiency of the evidence

supporting a termination of parental rights is whether the trial court’s order is

supported by substantial competent evidence.” (quoting T.P. v. Dep’t of

Child. & Fam. Servs., 935 So. 2d 621, 624 (Fla. 3d DCA 2006)).

“Establishment of but one of the statutory grounds for termination by clear

and convincing evidence is enough to affirm a [termination of parental rights]

order.” B.T. v. Dep’t of Child. & Fams., 300 So. 3d 1273, 1281 (Fla. 1st DCA

2020). Any argument that the final judgment was entered in the absence of

due process is deemed abandoned, as the father did not raise the issue in

his initial brief. See Ashear v. Sklarey, 247 So. 3d 574, 577 n.3 (Fla. 3d DCA

2018).

      Affirmed.




                                       2